Citation Nr: 0715451	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
partial dislocation of the acromioclavicular joint of the 
left (major) shoulder.  



ATTORNEY FOR THE BOARD

J. Kang, Counsel



INTRODUCTION

The veteran served on periods of active duty with the New 
York Air National Guard from June 1997 to November 1997, from 
November 1998 to April 1999, and from September 1999 to 
December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted service connection and 
assigned an initial 20 percent evaluation for a left shoulder 
disability, effective from July 30, 2001, the date of the 
original claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Partial dislocation of the acromioclavicular joint of the 
left shoulder is not shown to be productive of limitation of 
motion midway between the side and shoulder level and is not 
characterized as impairment of the humerus, or results in 
ankylosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for partial dislocation of the acromioclavicular 
joint of the left shoulder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5200, 5201, 
5299-5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2002 (prior to the initial rating action), 
March 2006 and May 2006.  Those letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2006).

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3  (2006). 

At the time of an initial rating, as is the situation in this 
case, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  

Factual background

A rating action in November 2002 awarded the veteran service 
connection for partial dislocation of the acromioclavicular 
joint of the left shoulder.  A rating of 20 percent was 
assigned, and the effective date was July 30, 2001.  The 
award was based on service medical records, including a 
February 2000 clinical record from Tyson Air National Guard 
base, wherein it was noted that in December 1999, the veteran 
sustained a left shoulder injury when he fell while on a 
night operation exercise.  

In the February 2000 clinical record, the veteran reported 
continuous, progressive left shoulder pain since the fall 
that was increased with use.  He complained of transient 
left-sided pain in the elbow, hip, and knee that bothered him 
upon exertion.  On examination, the veteran denied having 
edema, erythema, decreased range of motion, crepitus, or 
instability of any of his joints.  He reported sporadic use 
of Motrin and that this injury did not prevent him from 
weightlifting, walking, or playing sports.  The examiner 
noted no tenderness, deformity, edema, or limited motion.  
The diagnosis was left shoulder strain with questionable 
rotator cuff versus bursitis.  

Private treatment records dated in June 2000 reflect no 
radiographic evidence of bony or articular abnormalities.  
The veteran underwent 10 sessions of physical therapy.  In an 
initial physical therapy evaluation dated in August 2000, it 
was noted active range of motion and mobility were within 
normal limits at the left shoulder for the veteran to perform 
overhead activities.  In a May 2001 clinical record, the 
veteran was positive for impingement with diffuse pain on the 
last range of motion of the left shoulder.  The private 
doctor's diagnosis was left rotator cuff irritation with 
impingement.  He indicated that the veteran had plateaued 
with physical therapy and that unless the veteran sought 
surgery, he should adjust his lifestyle based on his pain, 
which was noted to be his main limitation.  

On VA joints examination in February 2002, it was noted that 
since the in-service fall which injured the veteran's left 
shoulder, he received medical attention followed by treatment 
by private physicians and physical therapists.  The veteran 
complained of crepitus, and painful, limited motion of the 
left shoulder.  On physical examination, the examiner noted 
prominence of the acromioclavicular joint with clicking on 
motion at that joint.  The left shoulder had flexion to 120 
degrees with pain at the extreme range.  He was able to 
abduct the shoulder to 90 degrees before experiencing pain.  
He had 20 degrees of external rotation and lacked 10 degrees 
of internal rotation.  The veteran was positive for 
impingement maneuver.  The diagnosis was partial dislocation 
of the acromioclavicular joint in the left shoulder with 
impingement.  

In letters dated in May 2004 and February 2005 from the 
veteran's treating chiropractic physician, it was noted that 
the veteran had a misaligned atlas in his neck from his in-
service injuries.  This misalignment was found to cause nerve 
irritation and pain from the neck into the left arm and left-
sided limited motion in the neck, arm, and lower back.  

In a July 2006 VA outpatient treatment record, the veteran 
sought to establish primary health care.  He reported 
problems with chronic left shoulder impingement, as well as, 
occasional pain in his left shoulder and neck.  He also 
reported problems with left lateral epicondylitis, which was 
noted to be currently stable.  On physical examination, there 
was no significant pain on range of motion in the neck.  
Tenderness was noted in the left lateral epicondyle of a mild 
nature.  He had full range of motion in the left shoulder 
both actively and passively without severe discomfort except 
will full active abduction.  Rotation was noted to be full 
and unremarkable.  The examiner observed no swelling or 
edema, and pedal pulses were noted to be intact.  The veteran 
had full range of motion in the back.  Neurological 
examination revealed reflexes intact with negative Tinel and 
Phalen test bilaterally.  The diagnosis was arthralgias 
related to a left shoulder injury and chronic left lateral 
epicondylitis.  
On VA orthopedic examination in August 2006, the veteran's 
chief complaint was left shoulder pain.  He stated that any 
movement in abduction greater than 90 degrees caused pain and 
shooting pain in the shoulder on a daily basis.  He noted no 
incapacitating episodes or use of assistive devices.  The 
veteran reported being able to attend to his activities of 
daily living without assistance.  He was unable to do sports 
and avoided heavy lifting, pushing, pulling, and carrying 
with the left arm.  The veteran was noted to work as a health 
care technician.  He did not report missing work due to his 
shoulder disability.  

On physical examination, the veteran had normal swing of the 
left arm.  The shoulder joint appeared normal on inspection 
and was without deformity, effusion, or discoloration.  The 
veteran had good/normal muscle strength in the upper 
extremity and hand.  The examiner did not observe tenderness 
or instability in the left shoulder, but palpated tenderness 
of the entire shoulder.  The veteran was found to be 
neurovascularly intact.  He had forward flexion to 150 
degrees with pain noted at 90 degrees.  Abduction was from 0 
to 110 degrees with pain noted a 90 degrees.  Adduction was 
from 0 to 50 degrees.  External rotation was from 0 to 80 
degrees.  Internal rotation was from 0 to 50 degrees.  The 
examiner noted that after repetitive flexion and extension 
testing for pain, weakness, and fatigability the veteran 
showed no change in range of motion or pain pattern.  Left 
shoulder x-ray was normal.  The diagnosis was left shoulder 
impingement.  

Analysis

The veteran essentially contends that the current 20 percent 
evaluation assigned for his left shoulder disability does not 
accurately reflect the severity of that disability.  

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005)

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005)

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005)

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2005)

Higher evaluations are permitted under Diagnostic Code 5202 
for impairment of the humerus, but the veteran's left 
shoulder disability is not shown to involve the humerus.  
While the veteran's treating chiropractor reported extreme 
left-sided pain and limited motion from the neck into the 
arm, and there is a diagnosis of left lateral epicondylitis, 
there has been no evidence of any guarding, dislocation, or 
other impairment of the humerus that would warrant a rating 
higher than 20 percent.  In a July 2006 VA outpatient 
treatment record, the veteran had full range of active and 
passive motion in the left shoulder without severe discomfort 
except on full active abduction.  Further, on VA joints 
examination in August 2004, the veteran was noted to have 
good/normal muscle strength in the upper extremity and hand 
with normal x-ray study of the left shoulder.  The examiner 
noted that the left shoulder was neurovascularly intact.  As 
such, Diagnostic Code 5202 is not for application in this 
case.

Diagnostic Code 5201 pertaining to limitation of arm motion 
provides for evaluations in excess of 20 percent.  A 30 
percent rating is warranted when there is limitation of the 
major arm motion to midway between shoulder level and side.  
A 40 percent rating is warranted when there is limitation of 
motion to 25 degrees from the side.  In this regard, the 
veteran's range of motion on the most recent VA examination 
in August 2006 revealed abduction from 0 to 110 degrees with 
pain noted at 90 degrees.  This more recent finding is 
consistent with abduction to 90 degrees with pain noted on VA 
examination in February 2002.  As such, the Board finds that 
the 20 percent evaluation adequately reflects the veteran's 
current level of disability under Diagnostic Code 5201 for 
limitation of motion in the major arm.  

Therefore, even at the point the veteran's shoulder motion 
halted due to pain, the remaining motion was still greater 
than 25 degrees from the side.  This was true even after 
repetitions of flexion and extension testing for pain, which 
was completed in the August 2006 VA examination.  Therefore, 
the Board concludes that an evaluation in excess of 20 
percent for the veteran's left shoulder is not warranted, 
even with consideration of functional loss due to flare ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995). 

The veteran does not have ankylosis of the scapulohumeral 
articulation as described in Diagnostic Code 5200, which is 
the only other diagnostic code that could afford a rating 
higher than 20 percent for a shoulder disability.  Therefore, 
the left shoulder has been appropriately rated during the 
entire appeal period, and a higher rating is not merited.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Finally, the Board notes that the evidence does not 
demonstrate that the symptoms associated with the veteran's 
service-connected left shoulder disability presents an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  On the most 
recent VA examination in August 2006, the veteran reported 
that he did not miss work due to his left shoulder 
disability.  The veteran is noted to be employed as a 
paramedic and also serves in the Air National Guard in this 
capacity.  Therefore, the Board is not required to discuss 
the possible application of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).


ORDER

An initial evaluation in excess of 20 percent for partial 
dislocation of the acromioclavicular joint of the left 
shoulder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


